Citation Nr: 1422793	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 233	)	DATE
	)
	)

Appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left hip pointer disability, to include as secondary to a right foot disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to a right foot disability.

3. Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Washington D.C. Regional Office (RO) on the behalf of the Lincoln, Nebraska RO, which retained jurisdiction.  The Veteran testified at a travel board hearing dated August 2012 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran's claim for entitlement to service connection for left ear hearing loss was granted in a June 2011 rating decision, and so is not before the Board.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has a right ear hearing loss disability that was demonstrated in service or to a compensable degree within one year after service, or that is otherwise attributable to active military service.

2. The Veteran's left hip pointer disability is at least as likely as not caused by the service-connected right foot disability.  
  

CONCLUSIONS OF LAW

1. A right ear hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2013).  

2. The criteria for service connection for a left hip pointer disability, as secondary to service-connected right foot disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the left hip pointer disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that there are relevant private treatment or VA treatment records, or that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in July 2010.  The examiner reviewed the claims folder and performed audiometric testing.  Although the examiner initially entered the Veteran's average decibel loss as the Maryland CNC test results, the correct Maryland CNC test results were included in an addendum, which is also dated July 2010.  The clarified results are adequate to determine whether the Veteran has a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim of right ear hearing loss was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing, and the Veteran stated that he was satisfied with the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

A VA audiological examination was conducted in July 2010.  The right ear puretone thresholds were 20 dB at 500 Hertz, 25 dB at 1000 Hertz, 15 dB at 2000 Hertz, 15 dB at 3000 Hertz, and 25 dB at 4000 Hertz.  The average puretone threshold was 20 dB.  The Maryland CNC results for the right ear, as clarified in the addendum, were 95 percent.  

Diminished hearing is not synonymous with a hearing loss disability for VA purposes.  The Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As the Veteran's right ear thresholds and Maryland CNC results do not meet the standard of a hearing loss disability for VA purposes, nor is there any showing of a right ear hearing loss disability for VA purposes at any point during the claim period or shortly before, the Board may not grant the Veteran's claim for service connection, even at a noncompensable level.  The claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.385; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.

Left Hip Disability

A VA joints examination was conducted in July 2010.  The examiner stated that the Veteran's in-service injury could be a significant contributor to the etiology of his left hip disability, but that the examiner felt it was more related to the Veteran's bad knee and right foot, which has caused multiple problem for all the Veteran's joints and has put more strain on some areas while trying to relieve strain on other areas.  Because the direct service connection portion of the July 2010 opinion did not appropriately apply the correct legal standard, the RO obtained another medical opinion in December 2010.  This examiner concluded that because the Veteran's in-service injury had resolved within a week and not caused him further problems during service, and because the Veteran reported that his hip pain had its onset a few years ago, the Veteran's left hip condition was less likely as not caused by or a result of military service.  In October 2010, the Veteran became service-connected for status post broken right foot with degenerative joint disease.  Although the July 2010 examiner's language as to the relationship of the Veteran's left hip disability to his in-service injury is too speculative to be probative, the language linking the left hip disability to the Veteran's right foot is sufficient to grant service connection on a secondary basis.  As such, entitlement to service connection for a left hip pointer disability as secondary to the right foot disability is granted.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  


ORDERS

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for left hip pointer disability is denied.  


REMAND

The July 2010 examiner opined that the Veteran's knee pain is caused by trauma sustained by hitting a ladder, and years of treating it conservatively, which is caused by having one area be weaker and causing overuse to the good one.  As the Veteran's record does not contain evidence of trauma sustained by hitting the left knee on a ladder, and the July 2010 examiner had not applied the appropriate standard, a second VA opinion was obtained in December 2010.  The December 2010 opinion stated that the left knee pain had resolved with the use of knee exercises, and that the Veteran did not begin having chronic joint problems until a few years ago.  Although the July 2010 opinion as to the left knee is too vague to relate the Veteran's left knee disability to his service-connected disabilities, the discussion of years of treating his knee conservatively, coupled with the statement in the left hip opinion that the Veteran's right foot had caused multiple problems for all of the Veteran's joints, indicate that an addendum opinion considered whether the left knee disability is secondary to the right foot disability should also be obtained.  In addition, service connection has been established for the left hip pointer disability, and the addendum opinion should also consider whether the left knee disability is secondary to the left hip pointer disability.  

In an April 2011 statement, the Veteran asked that the Board search for an in-service orthopedic surgeon's report relating to his knee disability, which would have been created while he was stationed in Lemoore, California.  The Veteran went on to state that the surgeon may have been stationed at the San Francisco military hospital.  The AOJ should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate department or agency, and determine the exact dates during which the Veteran was stationed in Lemoore, California.  

2. Thereafter, obtain the Veteran's written authorization and contact the Military Personnel and Medical Record Collections at the NPRC, or any other appropriate department or agency, and request records relating to the Veteran from the Letterman Hospital in San Francisco, California, or any other military hospital in San Francisco, California, specifically from the period when the Veteran was stationed in Lemoore, California, as identified above, to be associated with the claims folder.  Also, contact the Patient Administration Department of the Naval Hospital Lemoore in Lemoore, California, or any other appropriate department or agency, and make the same request for records related to the Veteran from the time period when he was stationed in Lemoore, California, to be associated with the claims folder.  
 
3. Thereafter, forward the Veteran's entire claims file to the December 2010 examiner, or an appropriate substitute clinician, for an addendum opinion.  If additional clinical examination is required to provide the opinion requested below, such examination should be scheduled.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability is caused or aggravated by his service-connected right foot disability or left hip pointer disability, alone or in combination.  

A complete rationale must be provided for any opinion offered.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

4. Once all of the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


